number release date uil general litigation bulletin department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no february summons enforcement upheld in united_states v natco petroleum inc u s app lexi sec_1442 10th cir date unpublished the service issued a summons on a closely-held corporation seeking corporate records regarding the civil tax_liability of the taxpayer who was the president and sole shareholder at the enforcement hearing the revenue_agent was unclear whether the service was investigating the tax_liability of the corporation or of the taxpayer the tenth circuit affirming the district_court found the summons proper the investigation will be conducted pursuant to a legitimate purpose the inquiry may be relevant the service does not already have the information sought and the administrative rules pursuant to the i r c have been followed the appeals court began by establishing the prerequisites to the government’s summons authority under 379_us_48 the government establishes good_faith by a showing that once good_faith is established the government is entitled to enforcement of the summons barring a showing of abuse in this case the tenth circuit found any discrepancies in the revenue agent’s testimony did not demonstrate an improper purpose or a failure to follow the administrative requirements of the code and so were insufficient to overcome the service’s prima facie case further the court dismissed the taxpayer’s argument that under standards used in deciding whether to admit evidence in federal court the records requested were not relevant the correct standard the court held was whether the records illuminate any aspect of the return addressing another argument the court held the taxpayer could not raise a fifth_amendment privilege first a corporation has no privilege second a custodian cannot invoke the privilege and third voluntarily prepared business records do not come within the scope of the privilege finally the tenth circuit found under the plain language of sec_7602 a referral to the department of justice after the summons was issued and the service began enforcement proceedings did not invalidate the summons summonses defenses to compliance improper purpose good_faith lack of bankruptcy code cases chapter confirmation of plan bulletin no february 228_br_746 bankr d or - service objected to debtors’ ch plan which paid post-petition administrative income_tax claims over three years while simultaneously making payments to other creditors the court found nothing in the bankruptcy code which prohibited the debtors’ plan from making payment of administrative expenses over the life of the plan concurrently with payments to secured or unsecured claims and so overruled the service’s objection bankruptcy code cases exceptions to discharge no late or fraudulent_returns in re mickens u s app lexis 6th cir date unpublished - reaffirming its holding of in re hindenlang u s app lexis 6th cir date the sixth circuit held as a matter of law that a form_1040 filed by the debtor after the service has made an assessment of tax is not a return for purposes of u s c a b if it no longer serves any_tax purpose or has any effect under the internal_revenue_code the debtor’s taxes thus were non- dischargeable bankruptcy code cases exceptions to discharge bankruptcy code cases returns by trustee debtor-in-possession or debtor in re nunez bankr lexi sec_33 b a p 9th cir date unpublished - taxpayer failed to file tax returns for nine years after the service prepared substitute returns the taxpayer submitted his own returns identical to those prepared by the service failing to reach a compromise on his taxes the taxpayer filed for chapter bankruptcy the bankruptcy appellate panel held the taxes dischargeable under b c a b i because the filing of substitute returns does not bar the taxpayer from filing returns provided the returns were filed in good_faith the b a p rejected the service’s argument that the taxpayer’s prior filing history be considered in determining good_faith holding the good_faith inquiry should focus only on the debtor’s intent at the time the return in question was filed bankruptcy code cases interest in re bossert u s dist lexis e d wash date - the service is not entitled to post-petition_interest on non-dischargeable taxes in a ch bankruptcy the court distinguished 376_us_358 which required_payment of post-petition_interest in a ch case as not applicable to ch bankruptcy code cases liens determination of secured status united_states v alfano u s dist lexis e d n y date - after being assessed husband and wife transferred real_property to their children receiving no consideration the parents continued to live on the property and paid the mortgage and taxes in lieu of rent the parents then filed chapter bankruptcy and reached an agreement with the service to reclassify their tax debts bulletin no february as unsecured and thus dischargeable two years later the service began foreclosure proceedings against the property and the children objected the court initially determined neither res_judicata nor collateral_estoppel barred an action to set_aside the transfer of real_property as fraudulent where a prior decision in the transferor’s bankruptcy case did not resolve the ultimate question of fact whether the transfer was made with intent to hinder creditors the court then agreed with what it saw as the majority view that although bankruptcy may discharge an individual’s personal liability for a tax debt_discharge does not automatically invalidate a tax_lien absent disallowance or avoidance finally the court determined that an intrafamily transfer made without any sign of tangible consideration was presumptively fraudulent bankruptcy code cases liens notice of tax_lien in re focht u s dist lexis w d penn date - service filed notice of tax_lien against taxpayers’ partnership listing the partnership and the wife when the couple subsequently filed ch bankruptcy the court determined the tax_lien was invalid against three parcels of real_estate owned by the couple as tenants by the entireties under sec_6323 and sec_301_6323_f_-1 the court determined the service was obligated to identify the husband on the form_668 notice before the lien could attach bankruptcy code cases proofs of claim sec_501 time for filing 228_br_408 bankr m d tenn - in a non-tax case the bankruptcy court held that it was without legal or equitable discretion to allow late- filed proofs of claim in a ch bankruptcy even if the creditor did not receive proper notice of the bar date bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code sec_108 228_br_63 bankr d mass - after a failed ch debtors received a ch discharge the government argued that the three year period of b c sec_507 was tolled during the pendency of the bankruptcies and consequently the tax debts were nondischargeable the court agreed relying solely on the legislative_history of sec_507 however the court did not agree with the government that the three year period was tolled an additional six months under sec_6503 bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code sec_108 in re 228_br_880 b a p 6th cir - this panel joins the majority view that the service is entitled to a full three-year period of collection before a tax debt may be discharged by a chapter bankruptcy the debtor dismissed a chapter bankruptcy before completion then filed for chapter the panel held that the provisions of b c sec_108 and sec_6503 demonstrate clear congressional intent that the plain language of b c sec_507 should be bulletin no february ignored and that section read to toll the three year look-back period for the time the debtor was in a prior bankruptcy bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code sec_108 in re weidner bankr lexis bankr n d ohio date - the court declined to adopt the service’s position that b c sec_507 should be tolled for periods when the debtor was in a prior bankruptcy the court found that the plain language of the code did not provide for tolling and both the supreme court in 517_us_535 and the sixth circuit in in re foremost manufacturing co 137_f3d_919 6th cir rejected the idea of a court substituting its equitable opinion for statutory language finally the court decided that to permit tolling would be to allow the service a windfall as the service was unlikely to be prejudiced by the debtor filing chapter bankruptcy the service might be prejudiced where it was prevented from seizing nonexempt property but not where it was receiving payments under a plan_of_reorganization note the issue of tolling under b c sec_507 also was discussed in tolling the three year period for discharge of income taxes in mississippi college law review spring by judge william houston brown and daniel alan hawtof compromise and settlement closing_agreement kercheval v united_states u s app lexis 4th cir date unpublished - taxpayer rolled over pension transfer refund into an ira but was later informed by the service that the transfer was subject_to tax consequently taxpayer entered into a closing_agreement and paid a reduced_amount of taxes the fourth circuit then held in another retiree’s case that the transfer refund was not includable in income prompting the taxpayer to file a refund_suit the fourth circuit in this unpublished opinion found no misrepresentation of a material fact under sec_7121 not only is the service under no duty to provide taxpayers with legal advice the court ruled but just because the service’s legal position later turns out to be erroneous is no basis to allow a taxpayer to reopen a closing_agreement levy wrongful suits against the u s or employees wrongful_levy allied royal parking l p v united_states u s app lexis 9th cir date - plaintiff partnership managed a parking garage for a third party subtracting its management fees before forwarding the balance of the monthly income to the third party when the plaintiff failed to pay its federal employment_taxes the service levied on its bank account causing the third party to cancel the management_contract the plaintiff sued for wrongful_levy under sec_7433 the court found the plaintiff limited partners lacked standing because they were not taxpayers and although the third party to whom the funds belonged may have a bulletin no february right of action for wrongful_levy under sec_7426 the plaintiff lacked standing under sec_7433 because it did not own the funds in the account levy wrongful transferees and fraudulent_conveyances nominee transferees and fraudulent_conveyances uniform fraudulent transfer act colby b foundation v united_states u s app lexi sec_163 9th cir date unpublished - the ninth circuit in an unpublished opinion affirmed the lower court’s factual findings that the plaintiff was the taxpayer’s nominee and that under state law the real_property was transferred fraudulently to the plaintiff liens priority over state and local_taxes priority insolvency u s c burke v united_states no mass super ct date - state unemployment tax_lien was filed and perfected before notice_of_federal_tax_lien the state court found the rationale of estate of romani 523_us_517 which gave a private judgment creditor with a prior perfected lien priority over the united_states extended to any perfected creditor thus under romani the united_states could no longer rely on the insolvency statute u s c to prime a prior secured lien by a state taxing authority penalties failure to collect withhold or pay over 228_br_784 bankr m d fla - reconsidering its opinion reported pincite_br_212 see august gl bulletin the court concluded it applied the wrong standard of willfulness to find a debtor willfully failed to collect and pay over trust_fund_taxes under sec_6672 the debtor need not have actual knowledge instead a reckless disregard of a known or obvious risk is sufficient to satisfy the willfulness requirement nevertheless even under this standard the court held the record did not support a finding of willfulness and therefore the federal taxes were discharged in the debtors’ ch bankruptcy suits by the u s reduce tax to judgment united_states v young u s dist lexis n d ohio date - government brought suit to reduce tax assessments to judgment and foreclose on tax_lien taxpayers counterclaimed that the tax had been paid and raised an affirmative defense of accord and satisfaction the court found because the government brought suit the taxpayers could assert the doctrine_of equitable_recoupment and so avoid the bar of sovereign immunity similarly equitable_recoupment permits the taxpayers to avoid the bar imposed by the statute_of_limitations finally the court concluded that because sec_7121 sec_7122 limit the service’s ability to compromise or settle a tax_liability the taxpayers were not entitled to assert the affirmative defense of accord and satisfaction bulletin no february summonses defenses to compliance fifth_amendment taxpayer’s records in possession of third party quraishi v united_states u s dist lexi sec_1236 d conn date - service issued summons to taxpayer’s accountant the court denied the taxpayer’s fifth_amendment claim because the summons was not directed to the taxpayer nor were the documents summoned in the constructive possession of the taxpayer
